Citation Nr: 1429756	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  09-15 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a chronic bilateral ankle disability.

2.  Entitlement to a chronic bilateral knee disability, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from July 1972 to July 1974.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in July 2012.  This matter was originally on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Indianapolis, Indiana.

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic ("Virtual VA") file, as well as the evidence in his physical claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he suffered a crush injury to his knees and ankles during active service in the 1973/1974 timeframe.  In June 1974, the Veteran stated that his ankles were crushed between a truck and a loading dock in June 1973 and that he was treated at the Fork Polk Army Hospital.  In July 1987, the Veteran indicated that both legs were crushed by a truck in the fall of 1973 and that he was treated at Fort Polk Hospital.  Attempts to obtain clinical records verifying these reported events have been unsuccessful.

Review of the record does reveal that there has not been a request for the Veteran's personnel records.  He has reported that he was casted and was in a wheelchair for a period of time after the reported injury.  It is possible that the personnel records may be probative on this matter.  In an effort to fully assist the Veteran in the development of his claim, service personnel records will be requested.


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request from the National Personnel Record Center (NPRC), or other appropriate source, the following Veteran's complete service personnel records folder. 

Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought and this should be documented for the record.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2) (2013).

2.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



